UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WAYNE BALIGA, derivatively on behalf of
LINK MOTION INC. (F/K/A NQ MOBILE INC.)

                             Plaintiff,
              -against-                              Civil Action No.: 1:18-cv-11642

LINK MOTION INC. (F/K/A NQ MOBILE
INC.), VINCENT WENYONG SHI, JIA LIAN,
XIAO YU,                                             REPLY DECLARATION OF JAE H.
                                                     CHO IN FURTHER SUPPORT OF
                             Defendants,             MOTION TO INTERVENE
              -and-

LINK MOTION INC. (F/K/A NQ MOBILE
INC.),

Nominal Defendant.


       JAE H. CHO declares, pursuant to 28 U.S.C. 1746, as follows:

       1.     I am an attorney duly admitted to practice law before the United States District

Court for the Southern District of New York. I am counsel of record for Intervenor-Plaintiff

China AI Capital Limited (“Intervenor-Plaintiff”).

       2.     I make this reply declaration in further support of Intervenor-Plaintiff’s motion

for an Order granting Intervenor-Plaintiff (i) leave, pursuant to Fed. R. Civ. Proc. 24(a)(2), to

intervene as of right and file its Third-Party Complaint and (ii) modifying, pursuant to Fed. R.

Civ. Proc. 60, the preliminary injunction and receivership entered in the Court’s February 1,

2019 order (ECF Dkt. No. 26).

       3.     As set forth more fully in the accompany Declaration of Hua Jingyuan, Mr. Hua is

the sole beneficial owner and director of Intervenor-Plaintiff. Mr. Hua understands and

communicates in the English language.



                                               1
       4.      Annexed hereto as Exhibit U is a true and correct copy of a translation of an

Accounting Voucher (along with the original) setting forth an equity investment in Link Motion

Inc. (“LKM”) by Intervenor-Plaintiff in July 2018.

       5.      Annexed hereto as Exhibit V is a true and correct copy of “Exhibit B” to the

Receiver’s letter of May 2, 2020.

       6.      Annexed hereto as Exhibit W is a true and correct copy of               a Register of

Members of HH-Medic Inc.

       7.      Annexed hereto as Exhibit X is a true and correct copy of a Subscription

Agreement, dated as of July 19, 2018, by and between Plaintiff-Intervenor and LKM.

       8.      Annexed hereto as Exhibit Y is a true and correct copy of an excerpt of the

Articles of Association of LKM that was original annexed as “Exhibit F” to a letter from Robert

W. Seiden (the “Receiver”), dated May 2, 2020.

       9.      Annexed hereto as Exhibit Z is a true and correct copy of a letter from the

Receiver dated May 20, 2020.

       10.     Annexed hereto as Exhibit AA is a true and correct copy of a Declaration of Guo

Lingyun, dated May 2, 2020, that was originally annexed as “Exhibit A” to the Receiver’s letter

of May 2, 2020.

       11.     Wherefore, Intervenor-Plaintiff China AI Capital Limited respectfully requests

the Court to enter an Order (i) granting Intervenor-Plaintiff leave to join this action as a party and

file its Complaint in Intervention; (ii) modifying the Order, dated February 1, 2019, (a) to

dissolve the preliminary injunction granted therein, (b) terminating all powers and authority of

the receiver, (c) returning to the Board of Directors its powers and authorities under the corporate

documents of Link Motion Inc. and the laws of the Cayman Islands, and (d) directing the




                                                  2
receiver to account for all activities, and granting such other and further relief as the Court deems

just and proper.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on: May 29, 2020

                                                              /s/ Jae H. Cho
                                                              Jae H. Cho




                                                  3
